Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,10,20 is rejected under 102(a)(1)/(a)(2) as being anticipated by Gottsegen (US4,162,029).  Gottsegen shows all of the claimed limitations.  Gottsegen shows: 
1. A solar powered water pasteurizer (preamble given little to no patentable weight), comprising: a) a solar (Hood’s cooler can be placed in the sunshine) box 10 with an insulated wall 46,48,50, a solar window in the insulated wall , and an aperture through the insulated wall (top closure 22 can be removed to provide an opening facing the sun); b) a water jug 36 removably disposed in the solar box (Abstract), and having a width smaller than a width of the aperture to pass through the aperture and into and out of the solar box (fig. 1,2); and  10c) a 22 carried by the water jug (fig. 2) and having a size larger than the water jug to extend beyond a profile of the water jug, the lid closing the aperture in the solar box when the water jug is disposed in the solar box and with the insulated wall, the solar window and the lid forming an enclosure (fig. 1,2).  
7. The solar powered water pasteurizer in accordance with claim 1, further comprising:  15a thermal mass 50 located in the solar box (fig. 1,2); an insulated door 22 closable over the solar window; and the solar box having at least two configurations, including: an open configuration in which the door is away from the solar window to expose the solar window; and  20a closed configuration in which the door is disposed over the solar window, the solar box being enveloped by insulation from the insulated wall, the lid and the door (inherent).  
10. The solar powered water pasteurizer in accordance with claim 1, wherein the solar box has interior and exterior skins 48,46 separated by an insulated layer 50.  
20. A solar powered water pasteurizer (preamble given little to no patentable weight), comprising: a) a solar (Hood’s cooler can be placed in the sunshine) box 10 with an insulated wall 46,48,50 and a solar window in the insulated wall (top closure 22 can be removed to provide an opening facing the sun);  25b) a thermal mass located in the solar box 50; c) an insulated door 22 closable over the solar window (fig. 1,2); d) the solar box having at least two configurations, including: an open configuration in which the door is away from the solar window to expose the solar window; and264104-002 a closed configuration in which the door is disposed over the solar window, the solar box being enveloped by insulation from the insulated wall, the lid and the door (inherent); and e) a water jug removably disposed in the solar box (Abstract).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gottsegen (US4,162,029) in view of Quirk (US2007/0187435).  Gottsegen discloses substantially all of the claimed limitations, but fails to specifically recite:  
6. The solar powered water pasteurizer in accordance with claim 1, further comprising: a handle extending from the lid opposite the water jug; and 10the handle being separated and thermally isolated from the water jug by the lid.  

Quirk, in the same or related field of endeavor, teaches that it is known in the art to provide a handle (fig. 1) extending from the lid 5 opposite the water jug 4; and 10the handle being separated and thermally isolated from the water jug by the lid (fig. 1).
Such an arrangement inherently provides for convenience in handling the lid.
Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the handle as taught by Quirk into the invention disclosed by Gottsegen, so as to provide for user convenience.

Allowable Subject Matter
Claims 13-19 are allowed.
Claims 2-5, 8, 9, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

March 4, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762